                                                    THE HONORABLE BRIAN D. LYNCH
 1                                                  CHAPTER 13
                                                    HEARING DATE: October 23, 2019
 2
                                                    HEARING TIME: 1:30 P.M.
 3                                                  LOCATION: Tacoma, Washington

 4

 5

 6

 7

 8

 9

10                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                       WESTERN DISTRICT OF WASHINGTON AT TACOMA
11

12    In re:                                       Case No.: 19-42296-BDL
13    GAYLE ELIZABETH OWENS,                       OBJECTION TO CONFIRMATION WITH
                                                   STRICT COMPLIANCE
14

15
                                         Debtor.

16             COMES NOW, Michael G. Malaier, Chapter 13 Standing Trustee, and objects to
17
     confirmation as follows:
18
                                             BACKGROUND
19
               Debtor filed this Chapter 13 case on July 12, 2019. The applicable commitment period is
20
     sixty months. The case is currently in the third month and the Meeting of Creditors has been
21
     completed. The bar date for filing non-governmental claims is November 5, 2019. Scheduled
22
     unsecured claims total $51,817.00. Debtor proposes to pay at least $27,307.90 to allowed
23
     nonpriority unsecured claims.
24

25
                                                                                    Michael G. Malaier
                                                                            Chapter 13 Standing Trustee
     OBJECTION TO CONFIRMATION                                                   2122 Commerce Street
                                                   -1                              Tacoma, WA 98402
                                                                                        (253) 572-6600
      Case 19-42296-BDL           Doc 27    Filed 10/10/19    Ent. 10/10/19 13:06:02        Pg. 1 of 2
                                              OBJECTION
 1
        ☒ Schedules or other documentation insufficient: Trustee requires the following
 2
          information in order to complete his evaluation of this case.
 3
        (1) Two years of P&L statements from the debtor’s business.
 4
        (2) Two years of bank statements for debtor’s business.
 5
        (3) Two years of state and federal tax returns, including all attachments and schedules.
 6
        (4) All invoices and evidence of amounts paid to debtor’s business in the last two years.
 7
        (5) Evidence of all claimed business expenses for the last two years.
 8
        (6) Evidence of the claimed “non-reimbursed work and travel expenses” for debtor’s
 9          spouse.

10      ☐ Other:

11          WHEREFORE, Trustee requests that the objection to confirmation be sustained and

12   debtor be ordered to file a motion to confirm a plan resolving the issues raised herein within 14
13
     days of entry of the Order Sustaining Trustee’s Objection to Confirmation; and to set the
14
     hearing on the next available motion calendar after the 14 days expires. If the Motion to
15
     Confirm resolving the Trustee’s issues is not filed and set for hearing as outlined above, the
16
     Trustee requests he be allowed to enter an order dismissing the case, ex parte, without notice.
17

18          DATED this 10th day of October, 2019.
19

20
                                                      /s/ Matthew J.P. Johnson
21                                                    Matthew J.P. Johnson, WSBA# 40476 for
                                                      Michael G. Malaier, Chapter 13 Trustee
22

23

24

25
                                                                                    Michael G. Malaier
                                                                            Chapter 13 Standing Trustee
     OBJECTION TO CONFIRMATION                                                   2122 Commerce Street
                                                 -2                                Tacoma, WA 98402
                                                                                        (253) 572-6600
      Case 19-42296-BDL         Doc 27     Filed 10/10/19     Ent. 10/10/19 13:06:02        Pg. 2 of 2
